El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Revisamos, vía apelación, una sentencia dictada por el Tribunal de Circuito de Apelaciones, mediante la cual se le negó al aquí apelante, el Departamento de Salud, el dere-cho a recobrar unas cantidades de dinero que había pagado indebidamente a algunos de sus empleados.
Por considerar que erró el referido foro apelativo en la aplicación de la doctrina civil denominada “cobro de lo in-debido”, revocamos.
r*H
El 17 de octubre de 1984 los apelados José Sepúlveda Rivas, Ana Delia Medina Malavé y Francisco Rivera Rodrí-*563guez acudieron ante la Junta de Apelaciones del Sistema Central de Administración de Personal (en adelante la J.A.S.A.P.) con dos (2) reclamaciones: por un lado, impug-naron él sueldo que les había asignado el Departamento de Salud alegando que para su determinación no se había aplicado correctamente la normativa vigente, y por otro lado, solicitaron que se les asignara el diferencial en sueldo que debían percibir por riesgos inherentes a su trabajo en el Centro de Salud Mental de Humacao, tal como había sido determinado por ley el 1ro de abril de 1984. (1)
La J.A.S.A.P. resolvió los planteamientos esbozados me-diante resolución dictada el 18 de marzo de 1988 en la cual: respecto a la primera alegación, declaró no ha lugar la impugnación de salarios y, respecto a la segunda, ordenó que se corrigieran los diferenciales en conformidad con el. cómputo explicado en la misma resolución. En ese sentido, se obligó al Departamento de Salud a que pagara a los reclamantes, retroactiva y prospectivamente, un diferen-cial de cuarenta y nueve dólares ($49) mensuales.
La mencionada agencia administrativa ejecutó lo dis-puesto en la resolución respecto al pago de los diferenciales pero, inexplicablemente, en lugar de pagar los cuarenta y nueve dólares ($49) que ordenó la J.A.S.A.P., realizó pagos por setenta y cuatro dólares ($74); es decir, pagó a dichos empleados un exceso mensual de veinticinco dólares ($25).
Seis (6) años más tarde, cuando el Departamento de Sa-lud se percató del error cometido en el pago de los diferen-ciales, comenzó a realizar un descuento en la retribución de los salarios de los empleados concernidos con el fin de recobrar las cantidades abonadas en exceso entre el 1ro de abril de 1984 y el 31 de marzo de 1990.(2)
*564Esta actuación de la agencia fue impugnada por los aquí apelados ante el Tribunal de Primera Instancia, Sala Superior de Humacao, mediante la presentación de una ac-ción de sentencia declaratoria para que se estableciera la ilegalidad de lo actuado por el Departamento de Salud y, por ende, se dejara sin efecto el descuento salarial realizado.
El 3 de mayo de 1995 el Tribunal de Primera Instancia dictó sentencia declarando sin lugar la demanda a base de la aplicación de la doctrina del “cobro o pago de lo indebido”. Como fundamento de su determinación, expresó que el pago indebido se debió a un error de hecho y que este tipo de errores, a diferencia de los supuestos en que existe error de derecho, generan a favor de quien incurrió en él una acción para solicitar la devolución de lo pagado errónea e indebidamente. En consecuencia, resolvió que el Departamento de Salud podía hacer los descuentos objetados.
Inconformes con la decisión del foro de instancia, los demandantes presentaron un recurso apelativo ante el Tribunal de Circuito de Apelaciones, Circuito Regional de Caguas-Humacao-Guayama. El 23 de octubre de 1995 dicho tribunal apelativo intermedio dictó sentencia revo-cando la determinación del Tribunal de Primera Instancia, a base de que el pago en exceso realizado por el Departa-mento de Salud se debió a una “mera liberalidad” y que, en tales casos, no procede recobrar lo pagado indebidamente.
Contra la sentencia del Tribunal de Circuito de Apela-ciones recurrió ante nos el Departamento de Salud, vía apelación, imputándole haber errado al:
A. ... determinar que los pagos efectuados por el Departa-mento de Salud en exceso de lo ordenado por J.A.S.A.P., a pesar *565de constituir un error de hecho, se hicieron por mera liberali-dad”, por lo cual no procede su recobro.
B. ... decidir que no aplica el Artículo 1218 del Código Civil (31 L.P.R.A. see. 3405) al caso de autos. Apelación, pág. 3.
Habiendo comparecido ambas partes y presentado sus correspondientes alegatos, estamos en posición de resolver. Procedemos a así hacerlo.
II
El primer error alegado por el Departamento de Salud requiere, para su discusión, un análisis pormenorizado de la doctrina civil del “cobro de lo indebido”.(3)
Dicha doctrina, que tiene su origen en el remoto derecho romano, fue adoptada por el Código Civil español, y de esta forma se incorporó posteriormente a nuestro acervo jurídico. El Art. 1795 de nuestro Código Civil, 31 L.P.R.A. see. 5121, regula esta figura y la define como sigue:
Cuando se recibe alguna cosa que no había derecho a cobrar, y que por error ha sido indebidamente entregada, surge la obli-gación de restituirla.
Puede apreciarse que la obligación de restitución que instituye esta disposición legal no nace de la voluntad contractual de las partes. Debido a ello, tradicionalmente se ha considerado que la naturaleza jurídica de esta figura *566es cuasicontractual(4) y esa fue la visión adoptada por nuestro Código Civil al incluir su regulación en el capítulo denominado como los “cuasicontratos”.(5)
No nos detendremos en la discusión teórica referente a cuál deba ser el verdadero fundamento de la obligación de restitución que establece esta doctrina. Independiente-mente de ello, lo que nos corresponde en este caso es ana-lizar detenidamente todos sus elementos, aplicar esta doc-trina a los hechos del caso de autos y concluir si efectivamente concurrieron los factores que dan lugar a la obligación de restituir o si, por el contrario, no se cumplie-ron las condiciones de la doctrina y, por lo tanto, no procede la devolución. Veamos.
Está ampliamente establecido por nuestra jurisprudencia(6) y por la doctrina científica(7) que para que se configure la teoría del “cobro de lo indebido” es necesaria la concurrencia de tres (3) requisitos. Estos son: (1) que se produzca un pago con la intención de extinguir una obligación; (2) que el pago realizado no tenga una justa causa, es *567decir, que no exista obligación jurídica entre el que paga y el que cobra, o existiendo, sea por una cuantía menor a la pagada, y (3) que el pago haya sido hecho por error y no por mera liberalidad o por cualquier otro concepto. En particular, en nuestra jurisdicción adoptamos tempranamente la distinción entre el error de hecho y de derecho así como la norma de que el error que da origen a este cuasicontrato y, por ende, a la devolución de lo indebidamente pagado es sólo el de hecho y no el de derecho.(8)
En palabras de este Tribunal:
De acuerdo con la ley vigente y la jurisprudencia, para que exista el cuasicontrato de cobro de lo indebido, es necesaria la concurrencia de dos requisitos, a saber: 1°., que se pague inde-bidamente, y 2o., que se haga el pago por error o equivocación y no por mera liberalidad o por cualquier otro concepto. El error que da origen el [sic] cuasicontrato, debe ser de hecho y no simplemente de derecho. American R.R. Co. of P.R. v. Wolkers, 22 D.P.R. 283, 288 (1915).
En este punto debemos enfatizar que, aun cuando este Tribunal ha acogido la norma que acabamos de reiterar, a los efectos de que sólo el error de hecho, y no el de derecho, *568da lugar a la doctrina de cobro de lo indebido, nunca se ha definido qué debe considerarse por cada tipo de error. En el ejercicio de nuestro deber de orientar a la profesión legal en cuanto a la interpretación del derecho aplicable, proce-demos a delimitar y distinguir tales conceptos.
El “error de derecho” se ha conocido tradicionalmente como aquel en el que incurre quien actúa sin ajustarse a lo dispuesto por una norma jurídica vigente. En el contexto del cobro de lo indebido, comete error de derecho quien realiza un pago bajo la creencia de que el mismo le es exigible en derecho, bien por desconocimiento de la norma que lo descarga del pago, bien por una interpretación errónea del derecho aplicable.(9)
El “error de hecho”, por el contrario, se refiere a quien obra a base de unos hechos que no son los verdaderos. También debemos entender que se cometió un error de hecho cuando, aun conociendo los hechos verdaderos, se produce una equivocación meramente formal o de trámite; es decir, cuando se comete lo que popularmente se ha denominado un “error humano”.
A la luz de lo anteriormente expresado, no cabe duda de cuáles son los elementos configuradores de la doctrina del cobro de lo indebido. Ahora bien, antes de proceder a aplicar la misma a los hechos del caso de autos, debemos determinar sobre quién recae la carga de la prueba de tales elementos, según lo regula el Código Civil. En este sentido, debemos analizar dos (2) disposiciones:
La prueba del pago incumbe al que pretende haberlo hecho. También corre a su cargo la del error con que lo realizó, a menos que el demandado negare haber recibido la cosa que se le reclame. En este caso, justificada por el demandante la entrega, queda relevado de toda otra prueba. Esto no limita el derecho del demandado para acreditar que le era debido lo que se su-*569pone que recibió. (Énfasis suplido.) Art. 1800 del Código Civil, 31 L.P.R.A. sec. 5126.
Se presume que hubo error en el pago cuando se entregó cosa que nunca se debió o que ya estaba pagada; pero aquél a quien se pida la devolución puede probar que la entrega se hizo a título de liberalidad o por otra causa justa. (Énfasis suplido.) Art. 1801 del Código Civil, 31 L.P.R.A. sec. 5127.
De una lectura de estas disposiciones, podemos llegar a las siguientes conclusiones: (1) por un lado, la prueba del pago de los veinticinco dólares ($25) mensuales indebidos correspondería al Departamento de Salud, dado que es la agencia que alega haberlo hecho; (2) por otro lado, respecto a la prueba del error, debemos tener en cuenta las dos (2) disposiciones enumeradas. Según el Art. 1800 del Código Civil, ante, la prueba del error correspondería también al Departamento de Salud. Ahora bien, si no lo probara, al caso de autos le aplicaría la presunción de que hubo error cuando se entregó cosa que nunca se debió, establecida en el Art. 1801, ante, ya que los veinticinco dólares ($25) pa-gados en exceso mensualmente nunca se debieron; es decir, en los hechos ante nos podría presumirse el error del De-partamento de Salud. En tal caso, se invertiría el peso de la prueba y, por lo tanto, correspondería a los empleados probar que los pagos se hicieron, no por error, sino por mera liberalidad o por cualquier otra justa causa.
Una vez esbozado el marco general de a qué parte co-rrespondía probar ante el foro judicial cada elemento de la doctrina del cobro de lo indebido, debemos pasar a analizar si efectivamente cada parte cumplió con la carga de la prueba que le impone el ordenamiento civil. Veamos.
No están en controversia ante nos, ni lo han estado ante los anteriores foros judiciales, los dos (2) primeros elemen-tos de la doctrina del cobro de lo indebido.
Por un lado, ambas partes han asumido en sus alegatos que el pago de setenta y cuatro dólares ($74) mensuales, que el Departamento de Salud hizo a los apelados, tuvo la *570intención de satisfacer la obligación de pago de los diferen-ciales establecida por la J.A.S.A.P. en su resolución. Ese hecho representa el cumplimiento del primer requisito de la doctrina, a saber: que se haya producido un pago con la intención de extinguir una obligación.
Por otro lado, tampoco está en discusión la existencia del segundo requisito enumerado; es decir, que la obligación jurídica en que se fundó el pago no existe y, por lo tanto, el pago fue indebido. En cuanto a ello, debemos aclarar que en el caso de autos sí existía una obligación jurídica entre el Departamento de Salud y los empleados aquí apelados. Ahora bien, tal obligación se limitaba a los términos establecidos por la J.A.S.A.P. en su resolución de 18 de marzo de 1988; esto es, se limitaba al pago de cuarenta y nueve dólares ($49) mensuales. Los veinticinco dólares ($25) pagados en exceso por el Departamento de Salud no tenían una justa causa; no respondían a ninguna deuda ni obligación jurídica. Respecto a este particular, M. Albaladejo recoge en su obra diferentes sentencias del Tri-. bunal Supremo español al efecto de que “ ‘[h]ay pago de lo indebido, no sólo si se pagó lo no debido, sino también, por el exceso, si erróneamente se paga más de lo debido’ ”. (Énfasis en el original y citas omitidas.)(10)
A nuestro juicio, en consecuencia, queda suficiente-mente acreditada la concurrencia de los dos (2) primeros elementos necesarios para la configuración de la doctrina del cobro de lo indebido.
El conflicto se presenta respecto a la existencia del re-quisito de que el Departamento de Salud realizara el pago de los veinticinco dólares ($25) en exceso, no por mera li-beralidad, sino por error, y en concreto, por error de hecho. Veamos.
*571Según expresáramos anteriormente, la prueba de la co-misión del error le corresponde a quien alega haberlo co-metido, es decir, en el caso de autos corresponde en pri-mera instancia al aquí apelante. Art. 1800 del Código Civil, ante. Sólo en el caso de que, tras la evaluación de la prueba realizada por el tribunal de instancia, se concluyera que el Departamento de Salud no estableció por preponderancia de la prueba la comisión de su error, podría activarse la presunción recogida en el Art. 1801 del Código Civil, ante. De activarse tal presunción, y sólo bajo esa circunstancia, correspondería a la otra parte, en este caso a los emplea-dos, probar que el pago se realizó por mera liberalidad o por cualquier otra causa diferente del error de hecho.
Nos corresponde en este punto analizar los hechos del caso y determinar si efectivamente el Departamento de Salud probó que el pago de los veinticinco dólares ($25) en exceso se realizó por un error, y en concreto por un error de hecho. Para llegar a tal determinación debemos tomar conocimiento de la estipulación que las partes realizaron ante el Tribunal de Primera Instancia. La misma se recoge en la Minuta de 29 de junio de 1994, Anejo IX, aprobada por el magistrado de instancia, que lee como sigue:
Ambos abogados han planteado al Tribunal una estipulación. Esa estipulación consiste básicamente en: Primero: Que el Es-tado reconoce que el Departamento de Salud cometió un error en el cálculo y cómputo del salario a pagársele a los demandan-tes y segundo: Que los demandantes cobraron de buena fe ese salario.(11)
*572No cabe duda de que la estipulación transcrita establece que el Departamento de Salud actuó por error cuando rea-lizó los pagos en controversia. Ahora bien, la duda surge en torno a si se estipuló un error de hecho o de derecho dado que las palabras "error en el cálculo y cómputo del salario” pueden generar cierta confusión. En este respecto, conside-ramos que le asiste la razón al aquí apelante, en el sentido de que el error estipulado fue uno de hecho. Veamos.
En primer lugar, examinamos cuál fue la intención del Estado al realizar la estipulación. Para ello, podemos acu-dir al Memorando de Derecho que presentó ante el Tribunal de Primera Instancia con fecha de 28 de marzo de 1994, es decir, con tres (3) meses de anterioridad a la cele-bración de la estipulación. En tal memorando se hizo cons-tar:
... [CJuando la agencia va a cuplir [sic] la sentencia de JASAP luego de aclarada toda discrepancia interpretativa y luego de incluirle en su Resolución una tabla donde desglosó cómo se establecería el ajuste en sueldo esta no se percata que en lugar de ajustarle el salario conforme a lo que JASAP le había orde-nado computó mal e hizo un pago a base de tres pasos de la nueva escala retributiva yéndose por encima del valor absoluto que se había establecido. (Énfasis suplido y en el original.) Me-morando de Derecho, Anejo VII, pág. 5.
De estas frases se desprende que, desde el primer mo-mento, el Departamento de Salud consideró que había errado, no al interpretar la norma aplicable para la deter-minación del diferencial —lo cual, según definimos, consti-tuiría error de derecho — , sino al no acatar la orden espe-cífica emitida por la J.A.S.A.P. —lo cual constituye un error de hecho — . Resultaría completamente ilógico inter-pretar, como pretenden los apelados, que la estipulación realizada tres (3) meses más tarde representa admitir la comisión de un error de derecho.
Un segundo elemento que debemos tener en cuenta, para determinar qué tipo de error se consideró en la esti-*573pulación realizada, es la apreciación que de la referida es-tipulación hizo el Tribunal de Primera Instancia. Dicho foro, aun cuando en su sentencia no concluyó expresa-mente que el error cometido fue uno de hecho, resolvió que era procedente la devolución de lo pagado en exceso a base de la doctrina del cobro de lo indebido. Dado que tal devo-lución sólo procede por error de hecho, podemos concluir que la apreciación del tribunal que tuvo ante sí a las par-tes, y ante quien se realizó la estipulación, fue al efecto de considerar que se estaba pactando la comisión de un error de hecho por la agencia.
Debemos aplicar aquí la reiterada doctrina referente a las limitaciones que tiene el tribunal apelativo al revisar las apreciaciones y determinaciones de hecho que hace un tribunal de instancia. Hemos resuelto en múltiples ocasiones que, en ausencia de circunstancias extraordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto, las apreciaciones de la prueba hechas por el tribunal de instancia merecen gran deferencia por parte del tribunal apelativo y no deben ser descartadas, modificadas arbitrariamente ni sustituidas por el criterio del tribunal revisor.(12) El fundamento de esta deferencia hacia el tribunal de instancia es que el juez inferior tuvo la oportunidad de observar toda la prueba presentada y, por lo tanto, se encuentra en mejor situación que el tribunal apelativo para considerarla.(13)
Dé todo lo anterior podemos concluir que la decisión del *574tribunal de instancia, respecto a que las partes estipularon un error de hecho y no de derecho, merece nuestra deferen-cia ya que el juez de instancia tuvo ante sí a ambas partes en el momento de llevar a cabo la estipulación y, de este modo, tuvo mayor oportunidad que este Tribunal o el Tribunal, de Circuito de Apelaciones para conocer la intención de éstas.
Finalmente, en apoyo de nuestra determinación al efecto de que el error que se cometió en el presente caso fue uno de hecho, debe enfatizarse que, en ningún caso, cabría considerar que el error cometido fue uno de derecho. La interpretación de derecho sobre la cantidad a que eran acreedores los empleados fue determinada por la J.A.S.A.P. en su resolución de 18 de marzo de 1988. Como ya hemos adelantado, allí se dispuso de forma clara que los aquí ape-lados tenían derecho a cobrar cuarenta y nueve dólares ($49) mensuales y no setenta y cuatro ($74). Tras esta es-pecífica determinación, el Departamento de Salud venía obligado a aplicarla, sin que le correspondiera hacer nin-guna interpretación de ley, reglamento o cualquier otro tipo de disposición. Lo ocurrido fue que en esa simple ac-ción de acatar la orden, el Departamento de Salud incurrió en error y, sin lugar a dudas, ese no puede considerarse un error de derecho sino meramente un error de trámite y, por lo tanto, de hecho.
Por todo lo anterior, concluimos que el apelante cumplió con la carga de la prueba que le impone el Código Civil puesto que, mediante estipulación, dejó establecido que el pago en exceso realizado a los apelados fue producto de un error de hecho. De ello debemos derivar que, efectiva-mente, procede que los empleados aquí apelados restitu-yan al Departamento de Salud las cantidades recibidas como resultado del error de hecho cometido por la agencia. En consecuencia, resolvemos que erró el Tribunal de Cir-cuito de Apelaciones al concluir que el pago en exceso se *575realizó por mera liberalidad y que, por lo tanto, no procedía su devolución. (14)
III
Pretenden los apelados que, tal como hizo el Tribunal de Circuito de Apelaciones, analicemos el presente caso a la luz de lo resuelto en American R.R. Co. of P.R. v. Wolkers, ante, reafirmado en Pueblo v. Acevedo, 65 D.P.R. 473 (1945), a los efectos de que no cabe hablar de error de he-cho cuando se actúa conociendo la verdad de los hechos. No les asiste la razón. Veamos.
Una lectura superficial de las dos (2) referidas decisio-nes puede llevar a la errónea conclusión de que la norma instituida en las mismas no permite que resolvamos el caso de autos como lo hemos hecho. Esa, sin embargo, sería una conclusión precipitada y errónea dado que el presente caso es claramente distinguible de los antes señalados.
Analicemos, en primer lugar, lo resuelto en American R.R. Co. of P.R. v. Wolkers, ante. En este caso, los hechos se *576inician con la muerte de Félix Wolkers, ocurrida en un ac-cidente sufrido por uno de los trenes de la compañía men-cionada, para la cual trabajaba la víctima. Como conse-cuencia de ello, el padre del fallecido reclamó contra la compañía ferroviaria por los daños y perjuicios sufridos de-bido a la muerte de su hijo. La compañía pagó a éste en concepto de los daños sufridos, aun cuando sabía que exis-tían unos menores que, aunque no habían sido reconocidos por el fallecido a la fecha de su muerte, se tenían por hijos del difunto. En otras palabras, la corporación pagó al padre teniendo el conocimiento de que, si los susodichos menores eran declarados judicialmente hijos naturales del difunto, serían ellos, y no el padre del fallecido, los titulares de la acción para reclamar por los daños y perjuicios sufridos por la muerte del occiso Félix Wolkers. Efectivamente, cuando tales menores fueron declarados judicialmente hijos del fa-llecido, reclamaron contra la compañía ferroviaria en el mismo concepto en que había reclamado anteriormente el que ahora era su abuelo. En ese momento, la corporación reclamó contra éste a la luz de la doctrina del cobro de lo indebido. A base de estos hechos, este Tribunal resolvió:
La compañía demandante no puede alegar que actuó desco-nociendo la verdad de los hechos. ...
Si, pues, con conocimiento de los hechos, la compañía pagó al demandado, no puede ahora volver sobre su [sic] propios actos y pedir la restitución de la cantidad bajo tales circunstancias entregada. American R.R. Co. of P.R. v. Wolkers, ante, pág. 290.
En Pueblo v. Acevedo, ante, ambas partes realizaron un contrato para la construcción de un tramo de la carretera Núm. 2, conviniéndose que la obra terminaría el 4 de mayo de 1942. Cercana la fecha de finalización convenida, en vista de que resultaba obvio que el contratista no iba a terminar la obra para dicha fecha y debido a que tal cons-trucción tenía una gran urgencia para el Estado por cues-tiones de defensa nacional, se convino entre las partes la *577rescisión del contrato. A pesar de las discrepancias surgi-das en torno a qué cantidad de terreno había sido excavada por el contratista y, por ende, en torno a cuánto debía as-cender el pago que debía hacerse al contratista, el Go-bierno, debido a la urgencia que revestía este asunto, tran-sigió con el contratista por las cifras de dinero que éste reclamaba. Cuando, posteriormente, el Estado reclamó por cobro de lo indebido contra el contratista, este Tribunal resolvió que el Gobierno pagó al demandado, no porque creyera que dichos cómputos eran correctos, sino porque aún creyéndolos erróneos, le urgía llegar a una trans-acción. En ese sentido, se resolvió entonces que:
En el caso de autos, como hemos dicho, el demandado pagó a sabiendas de que el error existía e inducido a ello por las razo-nes de urgencia que explicó. No se pagó por error de hecho sino “por mera liberalidad o por cualquier otro concepto”. Pueblo v. Acevedo, ante, pág. 479.
Si procedemos a comparar estos casos con el que hoy ocupa nuestra atención, podremos observar una diferencia básica que reclama una solución diferente. Como se puede apreciar de la descripción de los hechos que acabamos de hacer, en el caso de American R.R. Co. of P.R. v. Wolkers, ante, y en el de Pueblo v. Acevedo, ante, las partes que realizaron el pago tenían total conocimiento al realizarlo de que podían estar cometiendo un error y, aún así, lo llevaron a cabo movidos por un interés especial. Es ése el contexto en el que adquiere sentido la norma de que quien conoce la verdad de los hechos no puede alegar que el pago se realizó por error en los mismos, sino que en tal supuesto debe entenderse que se pagó por cualquier otro concepto, que en los casos resumidos equivale a la urgencia de las transacciones.
Una situación muy distinta es la que observamos en los hechos del caso de autos. En éste, podría entenderse que también se realizó el pago conociendo la “verdad de los *578hechos”, ya que el Departamento de Salud pagó setenta y cuatro dólares ($74) aun cuando conocía, porque se le ha-bía notificado la resolución de la J.A.S.A.P. que lo dispuso, que su obligación se limitaba al pago de cuarenta y nueve dólares ($49). Pero, a diferencia de los casos anteriores, en el que hoy nos ocupa, el Departamento de Salud no pagó conociendo que podría estar equivocado, y con el fin de dar cumplimiento a algún interés particular, sino que procedió al pago en exceso por un mero error de trámite.
Si equiparáramos el presente caso a los anteriores y resolviéramos que no cabe hablar tampoco aquí de error de hecho, estaríamos propiciando un resultado contrario a toda la doctrina del cobro de lo indebido. Ello porque la misma se fundamenta en la necesidad de evitar el enriquecimiento injusto que se produce a favor de quien cobra aquello a lo que no tiene derecho sin que medie la mera liberalidad del pagador.(15) Establecer, como pretenden los apelados, que el error de trámite cometido por la agencia no constituye un error de hecho significaría resolver que cualquier pago en exceso realizado por una equivocación mecánica debe favorecer a quien lo cobra sin tener ningún derecho a él. En aras al fin superior de la Justicia, esa solución no debe prevalecer. (16)

*579
IV

A tenor con todo lo expuesto, procede revocar la senten-cia emitida por el Tribunal de Circuito de Apelaciones, to-mando como base el primer error alegado, cual fue resolver que los pagos en controversia fueron realizados por mera liberalidad y no por error de hecho y que, por lo tanto, no procedía la restitución al Departamento de Salud de todo lo pagado errónea e indebidamente a los empleados. Por el contrario, resolvemos que el error de hecho cometido por la agencia la faculta para reclamar, a los aquí apelados, los pagos realizados en exceso. Se dictará sentencia de conformidad.
Los Jueces Asociados Señor Negrón García y Señora Naveira de Rodón concurren con el resultado sin una opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri emi-tió una opinión escrita.
— O —

 Art. 7 de la Ley de Retribución Uniforme, Ley Núm. 89 de 12 de julio de 1979, según enmendada, 3 L.P.R.A. sec. 760f.


 La cantidad a recobrar ascendía, según el Departamento de Salud, a mil quinientos setenta y seis dólares con cuarenta y cinco centavos ($1,576.45) del Sr. *564José Sepúlveda Rivas, mil seiscientos treinta y seis dólares con sesenta centavos ($1,636.60) de la Sra. Ana Delia Medina Malavé y dos mil setecientos setenta y tres dólares con treinta y un centavos ($2,773.31) del Sr. Francisco Rivera Rodríguez.


 Para un estudio más profundo de esta doctrina, véanse: M. Albaladejo, De-recho Civil: Derecho de Obligaciones, 8va ed., Barcelona, Ed. Bosch, 1989, T. II, Vol. II, págs. 489-512; J. Puig Brutau, Fundamentos de Derecho Civil, Ira ed., Barcelona, Ed. Bosch, 1983, T. II, Vol. III, págs. 30-42; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1982, Vol. II, págs. 571-585; J. Castán, Derecho Civil español común y foral, lOma ed., Madrid, Ed. Reus, 1977, Vol. 4, págs. 853-872; F. Puig Peña, Compendio de Derecho Civil español: contratos, 3ra ed., Madrid, Ed. Pirámide, 1976, Vol. IV, págs. 404-413; J.L. Lacruz Berdejo, El Pago de lo Indebido, 46 Rev. Jur. U.P.R. 303 (1977).


 Respecto a la naturaleza jurídica de la figura del “cobro de lo indebido”, la dogmática más moderna de derecho comparado entiende que la causa de la obliga-ción de restituir se asienta en el enriquecimiento injusto que se produciría a favor del receptor de la cosa o servicio prestado, puesto que carece del derecho de crédito necesario para justificar el provecho recibido. Puig Peña, op. cit., pág. 407.
Si tenemos en cuenta que “la figura del enriquecimiento injusto aparece subsu-mida en' la de los cuasicontratos”, Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988), podemos concluir que la dogmática moderna y la tradicional no se encuentran en conflicto.


 El Código Civil define esta fuente de las obligaciones así:
“Son cuasicontratos los hechos lícitos y puramente voluntarios, de los que re-sulta obligado su autor para con un tercero y a veces una obligación recíproca entre los interesados.” Art. 1787 del Código Civil, 31 L.P.R.A. sec. 5091.


 Véanse: E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); Sucn. Choisne v. Municipio, 100 D.P.R. 501 (1972); Fuentes v. Aponte, 62 D.P.R. 722 (1943); Quiñones v. Comisión Industrial, 60 D.P.R. 447 (1942); Silva v. Sucn. Caratini, 51 D.P.R. 778 (1937); Sucesión Marín v. Municipio de Arecibo, 28 D.P.R. 515 (1920); American R.R. Co. of P.R. v. Wolkers, 22 D.P.R. 283 (1915); Arandes v. Báez, 20 D.P.R. 388 (1914).


 Véanse: Diez-Picazo y Gullón, op. cit., pág. 501; Albaladejo, op. cit., pág. 576; Puig Peña, op. cit, págs. 407-408; Castán, op. cit., págs. 866-867; Puig Brutau, op. cit., págs. 31-39.


 Acogimos esta norma en Arandes v. Báez, ante. Para su adopción se tomó como fundamento la jurisprudencia del Tribunal Supremo de España y tratadistas también españoles que interpretaban el Art. 1895 de su Código Civil —equivalente del Art. 1796 de nuestro Código de 1902, que hoy corresponde al Art. 1795 del Código Civil vigente, 31 L.P.R.A. sec. 5121— en el sentido de que en la doctrina del cobro de lo indebido sólo el error de hecho, y no el de derecho, da lugar a la obligación de restitución.
Tal distinción fue abandonada en la jurisdicción española a partir de la Senten-cia de su Tribunal Supremo de 7 de julio de 1950, sobre el fundamento de que ningún pago reaüzado por error, independientemente del tipo de error cometido, debe apro-vechar a quien no tiene derecho de crédito sobre lo que recibe, y ello a base de la doctrina del enriquecimiento injusto.
Solicita de nosotros el apelante que adoptemos esta posición y revoquemos así toda nuestra jurisprudencia relativa a que sólo el error de hecho, y no el de derecho, da lugar a la devolución de lo pagado indebidamente. No debemos acoger tal petición por una razón fundamental, cual es que el efecto que pueda tener un error de dere-cho en la doctrina del cobro de lo indebido no afecta a los hechos del caso, donde todo el análisis versa sobre la comisión de un error de hecho.
Acoger la pretensión del apelante, constituiría un abuso de discreción en el ejercicio de nuestra facultad para interpretar únicamente aquel derecho aplicable a los hechos del caso.


 En Cartagena v. E.L.A., 116 D.P.R. 254 (1985), resolvimos que una actuación basada en la interpretación errónea de una ley o reglamento constituye error de derecho.


 Albaladejo, op. cit., pág. 501.


 Debemos recordar que nuestra Regla 5.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que pueden estipularse entre las partes los hechos que dan lugar a la controversia de derecho. Este Tribunal, en la aplicación e interpretación de la regla citada, ha resuelto en innumerables ocasiones que las estipulaciones en los hechos obligan tanto a las partes como al juez. Véase, como ejemplo, Roque González & Co. v. Srio. de Hacienda, 127 D.P.R. 842 (1991). En ese sentido, cuando unos hechos quedan estipulados por las partes, como sucede en el caso de autos, no pro-cede requerir prueba sobre ellos, dado que la estipulación significa una ausencia de controversia respecto a la realidad o no de tales hechos. '


 Véanse: Mercado, Quilichini v. U.C.P.R., 143 D.P.R. 610 (1997); Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).


 Únicamente se han excepcionado de esta regla general los supuestos en que las conclusiones de hecho se basan exclusivamente en prueba documental o pericial, y tales excepciones tienen su fundamento en que en estos casos el tribunal apelativo está en idéntica posición que el tribunal inferior respecto a la posibilidad de exami-nar la prueba. No es ésta la situación del caso de autos. Véanse: Abudo v. A.T.P.R., 105 D.P.R. 728 (1977); Morán Simó v. Gracia Cristóbal, 106 D.P.R. 155 (1977); Díaz García v. Aponte Aponte, 125 D.P.R. 1 (1989).


 Dado que el primer error alegado ha quedado resuelto a base de la aplica-ción de la doctrina civilista del cobro de lo indebido, se hace innecesario entrar a discutir la aplicación de la doctrina de derecho administrativo que excepciona a la Administración Pública del deber de actuar 'conforme a los actos propios cuando pueda verse afectada una política pública. Véanse: Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697 (1983); Del Rey v. J.A.C.L., 107 D.P.R. 348 (1978); Mendoza Aldarondo v. Asociación Empleados, 94 D.P.R. 564 (1967); Infante v. Tribl. Examinador de Médicos, 84 D.P.R. 308 (1961).
Si entendiéramos que la referida doctrina es aplicable, concluiríamos que, dado que la política pública referente a evitar la malversación de los fondos gubernamen-tales se ve afectada, el Departamento de Salud no queda obligado por su actuación anterior —los pagos realizados— y los empleados aquí apelados no tienen un derecho adquirido a cobrar lo pagado erróneamente por la agencia. Esa solución no afectaría lo resuelto a base del cuasicontrato del cobro de lo indebido.
Tampoco se vería afectada nuestra resolución de los hechos si, por el contrario, concluyéramos que la doctrina administrativa no tiene aquí aplicación por hallarnos ante una relación de carácter civil.
De todo lo anterior surge que la solución a la que hemos llegado en el presente caso no puede verse afectada por la determinación que pudiéramos tomar respecto a la aplicación de la doctrina administrativa. Por lo tanto, en aras de la economía procesal, es innecesario que pasemos a considerarlo en profundidad.


 Sobre el enriquecimiento injusto, nos dice Puig Brutau:
“El enriquecimiento injusto, dice ÁLVAREZ CAPEROCHIPI, puede conside-rarse como un principio general de Derecho que informa todo el ordenamiento jurí-dico (y que es la otra cara del principio que obliga a dar a cada uno lo suyo), y como una acción que a través de la jurisprudencia se ha concretado hasta convertirse en una norma de aplicación inmediata.” (Escolio omitido.) Puig Brutau, op. cit., pág. 44.


 Como segundo señalamiento de error, alega el apelante que el Tribunal de Circuito de Apelaciones debió aplicar al caso de autos el Art. 1218 del Código Civil, 31 L.P.R.A. sec. 3405, que lee como sigue:
“Para que el error invalide el consentimiento, deberá recaer sobre la sustancia de la cosa que fuere objeto del contrato, o sobre aquellas condiciones de la misma que principalmente hubiesen dado motivo a celebrarlo.
“El error sobre la persona sólo invalidará el contrato cuando la consideración a ella hubiere sido la causa principal del mismo.
“El simple error de cuenta sólo dará lugar a su corrección.” (Enfasis suplido.)
*579Dado que nuestro pronunciamiento respecto a este error no es susceptible de variar el resultado al que hemos llegado en este caso, a saber, la revocación de la sentencia del Tribunal de Circuito de Apelaciones a base del primer error conside-rado, no procede que entremos a discutirlo en profundidad.
Ahora bien, por el carácter incongruente y poco meritorio de la alegación hecha por la parte, consideramos apropiado hacer un señalamiento breve al respecto. El Art. 1218 del Código Civil, ante, está pensado para ser aplicado a las relaciones contractuales. Esta disposición regula qué tipos de error invalidan el consentimiento prestado por una parte al obligarse contractualmente y, en ese sentido, establece que el mero error de cuenta no supondrá su invalidación sino que únicamente dará lugar a su corrección. De ello surge, obviamente, que este precepto no es aplicable a la situación de autos, en la que no existe ningún contrato y, por ende, ningún consen-timiento prestado con la intención de obligarse bilateral o contractuahnente. Así fue resuelto correctamente por el Tribunal de Circuito de Apelaciones.